PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov





In re Application of 
Swartz, Ronald
Application No. 16/004,318
Filed: June 08, 2018
Attorney Docket No


:
:   DECISION GRANTING PETITIONS
:       UNDER 37 CFR 1.137(a) AND
:                37 CFR 1.313(c)(2)
:
:



This is a decision on the renewed petition under 37 CFR 1.137(a), filed November 14, 2021, and supplemented November 29, 2021, to revive the above-identified unintentionally abandoned application and on the petition under 37 CFR 1.313(c)(2), filed September 02, 2021, to withdraw the above-identified application from issue.

The petitions are GRANTED.

As to the petition under 37 CFR 1.137(a):
	
This application became abandoned for failure to timely file the inventor’s oath or declaration or
substitute statement no later than the date on which the issue fee is paid, as required by the
Notice Requiring inventor’s Oath or Declaration (Notice) mailed October 23, 2020. The issue fee
was timely paid on January 25, 2021. Accordingly, the application became abandoned on
January 26, 2021. A Notice of Abandonment was mailed January 28, 2021.

The petition satisfies the conditions for revival pursuant to the provisions of 37 CFR 1.137(a) in that petitioner has submitted (1) executed Oath or Declaration for Ronald Swartz; (2) the petition fee of $1,050, and (3) a proper statement of unintentional delay.  


As to the petition under 37 CFR 1.313(c)(2):

Petitioner requests withdrawal of this application from issue for consideration of a submission under 37 CFR 1.114.   

The petition satisfies the requirements of 37 CFR 1.313(c)(2).  Accordingly, this application is withdrawn from issue for consideration of a submission under 37 CFR 1.114 (RCE).



Petitioner is advised that the issue fee paid in this application cannot be refunded.  If, however, this application is again allowed, petitioner may request that it be applied towards the issue fee required by the new Notice of Allowance.1

Telephone inquiries should be directed to JoAnne Burke at (571) 272-4584.

This matter is being referred to Technology Center Art Unit 3723 for processing of the request for continued examination under 37 CFR 1.114 and for consideration of the concurrently filed request under 37 CFR 1.48(f). 




/JoAnne L Burke/
JoAnne L. Burke
Lead Paralegal Specialist
Office of Petitions



    
        
            
    

    
        1 The request to apply the issue fee to the new Notice may be satisfied by completing and returning the new Part B – Fee(s) Transmittal Form (along with any balance due at the time of submission).  Petitioner is advised that the Issue Fee Transmittal Form must be completed and timely submitted to avoid abandonment of the application.